Citation Nr: 0946202	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  08-21 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to June 
1970, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral tinnitus, a right shoulder 
disability, and a left shoulder disability.  In August 2009, 
the Veteran testified before the Board at a hearing held at 
the RO.

The issues of entitlement to service connection for a right 
shoulder disability and a left shoulder disability are 
REMANDED to the RO via the Appeals Management Center, in 
Washington, D.C.


FINDING OF FACT

The Veteran's tinnitus is related to in-service acoustic 
trauma.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.385 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
tinnitus, will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).

The Veteran contends that his tinnitus is the result of 
acoustic trauma sustained in service.  Although his service 
medical records have not been associated with the claims 
file, the Veteran has provided credible testimony of the 
onset of his tinnitus.  He describes his tinnitus as 
occurring after he used hand grenades and machine guns while 
in basic training in 1970.  He contends that the tinnitus has 
remained since that time, and became worse in 2003.  

The Veteran's service separation records list his military 
occupational specialty as vehicle driver.  He was awarded the 
sharpshooter badge with rifle bar.  As this occupational 
specialty and decoration are consistent with exposure to 
acoustic trauma, the Board finds that the Veteran's 
contentions of noise exposure in service are consistent with 
the circumstances of his service.

Having determined that the Veteran was as likely as not 
exposed to acoustic trauma in service, the remaining question 
before the Board is whether the Veteran's tinnitus is as 
likely as not related to the acoustic trauma sustained in 
service.

On February 2008 VA audiological examination, the Veteran 
reported no post-service occupational noise exposure.  He did 
report that he was exposed to the noise of gunfire when he 
went hunting each year.  Testing revealing mild hearing loss, 
bilaterally.  The Veteran was diagnosed with tinnitus.  After 
reviewing the Veteran's claims file, the examiner concluded 
that the Veteran's tinnitus was less likely than not related 
to his service.  In so determining, the examiner explained 
that the Veteran had reported his tinnitus as beginning 
approximately five years previously, rather than in 1970 when 
he was on active duty, therefore his tinnitus was not likely 
due to acoustic trauma sustained in service.

In May 2008, the Veteran contended that the VA examiner had 
mistakenly believed that his tinnitus had begun five years 
previously, when in fact he had reported that the tinnitus 
had been present since 1970, but had simply become worse in 
the previous five years.

On March 2009 VA audiological examination, the Veteran 
clarified that his tinnitus had been present since 1970, but 
that in the past few years, he had developed a screeching 
noise in his ears.  The tinnitus would occur daily and last 
several minutes.  After physically examining the Veteran and 
reviewing the claims file, the examiner concluded that the 
Veteran's bilateral tinnitus was as least as likely as not 
caused by or the result of exposure to machine gun fire and 
small arms fire during basic training.  In so concluding, the 
examiner found it to be significant that the Veteran had 
reported tinnitus since 1970 on his September 2007 claim, 
prior to his February 2008 VA examination.

The probative value of a medical opinion is evaluated based 
upon the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board places greater weight on the March 
2009 VA examiner's opinion that the Veteran's bilateral 
tinnitus is as least as likely as not related to his service, 
rather than on the February 2008 VA examiner's opinion that 
the Veteran's bilateral tinnitus was less likely than not 
related to his service.  Significantly, the February 2008 
examiner appears to have based the opinion on a reported five 
year history of tinnitus, leading her to believe that the 
tinnitus did not begin in 1970.  Since that examination, 
however, the Veteran has made it clear that he had reported a 
worsening of his condition over the previous five years, but 
that he had not meant to state that his tinnitus had begun 
within the previous five years.  In that regard, the March 
2009 VA examiner found it likely that the Veteran's tinnitus 
had begun in service, and noted that the Veteran's 2007 claim 
had listed 1970 as the date of onset, further supporting his 
contention that the February 2008 examiner had misunderstood 
the Veteran's medical history.  Therefore, because it appears 
that the February 2008 VA examiner based her opinion on an 
inaccurate reported medical history, the Board places less 
probative value on that opinion.

Additionally, the Veteran has provided credible testimony 
regarding exposure to acoustic trauma in service.  He has 
provided competent testimony with respect to having first 
noticed tinnitus at separation from active duty.  Jandreau v. 
Nicholson, 492 F.3d 1372 (2007) (lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when a layperson is competent to identify the 
medical condition, or reporting a contemporaneous medical 
diagnosis, or the lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional).  

Resolving all reasonable doubt in favor of the Veteran, the 
Board concludes that the Veteran incurred tinnitus as a 
result of his active duty service.  Therefore, service 
connection for tinnitus is granted.  Ashley v. Brown, 6 Vet. 
App. 52 (1993); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for bilateral tinnitus is granted. 


REMAND

Additional development is necessary prior to further 
disposition of the claims for service connection for right 
and left shoulder disabilities. 

The Veteran contends that he injured his shoulders in either 
March or April 1970 during basic training when he was 
carrying another soldier and the soldier fell on him, placing 
great strain on both shoulders.  He contends that he sought 
medical treatment for the condition, was given an ice pack 
and painkillers and was kept overnight for observation.  He 
contends that he continued to experience pain in his 
shoulders since that time, leading to rotator cuff repairs to 
both shoulders, the right shoulder in 1992 and the left 
shoulder in 2006.

The Veteran served on active duty from April 1970 to June 
1970, with service in the Army National Guard from December 
1969 to July 1975.  His service medical records, however, 
have not been associated with his file.  In September 2007, 
the National Personnel Records Service (NPRC) stated that his 
records were not at their facility.  Because he had served a 
number of years in the National Guard, it was suggested that 
his records might be held at the Adjutant General's Office in 
the state that his National Guard service was performed.  To 
date, however, it does not appear that a request has been 
sent to the Indiana Adjutant General's office.  Although the 
Veteran has since stated that the had contacted the National 
Guard and was unable to locate his records, it is unclear 
whether he contacted the Adjutant General's office.  
Accordingly, because VA is on notice that there are 
outstanding National Guard service records that may be 
applicable to the Veteran's claim for service connection, 
which may include his active duty records, and because these 
records may be of use in deciding the claim, those records 
are relevant and an attempt to obtain them should be made.  
38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Next, at his March 2009 hearing before a Decision Review 
Officer, the Veteran stated that when he left basic training 
in 1970, he had sought medical treatment from Dr. Brady, who 
diagnosed him with a severe right rotator cuff tear and a 
minor left rotator cuff tear.  The physician referred him to 
a weight trainer at Butler University, Jim Morris, from whom 
he received physical therapy treatment from 1970 to 1972.  
Although Dr. Brady's records have been determined to be 
unavailable, it does not appear as though Jim Morris or 
Butler University has been contacted in order to determine 
whether records relating to the Veteran's shoulder condition 
are available.  Because it therefore appears there may be 
outstanding private medical records dated from 1970 to 1972 
that may contain information pertinent to the Veteran's claim 
for service connection for right and left shoulder 
disabilities, and these records are dated within one year of 
his separation from active duty, those records are relevant 
and should be obtained.  38 C.F.R. § 3.159(c)(2) (2009); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

With regard to his past shoulder surgery, private treatment 
records dated in May 1992 reflect that the Veteran underwent 
a right rotator cuff repair.  He subsequently underwent 
physical therapy sessions.  A June 1992 record reflects that 
the Veteran had undergone the surgery due to a fall that had 
occurred eighteen months previously.  

Private records dated in February 2006 reflect that the 
Veteran underwent a left rotator cuff repair.  He 
subsequently underwent physical therapy sessions.  These 
records demonstrate that the Veteran's left shoulder problems 
began in 1990.

In July 2006, the Veteran's private physician submitted an 
opinion that the Veteran's shoulder injuries and problems 
were very consistent with the type of injury that he 
described as having occurred while in service.  The physician 
had treated the Veteran since the early 1980s, and stated 
that the Veteran had first received treatment for his 
shoulder in the early 1970's.

On March 2009 VA examination, the Veteran was diagnosed as 
status post right and left rotator cuff tear surgery.  
However, an opinion as to the etiology of the Veteran's right 
and left shoulder disabilities was not provided.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009).  Here, the 
Veteran's post-service treatment records reflect diagnoses of 
right and left shoulder disabilities, which the Veteran 
contends had begun while he was on active duty, where he 
reportedly injured his shoulders.  In this case, a VA 
examiner has not yet had the opportunity to review the 
Veteran's claims file and make a determination as to whether 
the Veteran's right and left shoulder disabilities are 
etiologically related to his period of active service.  
Additionally, although the Veteran has submitted a private 
opinion relating his shoulder disabilities to his service, 
there are conflicting treatment records with regard to the 
date of onset of his shoulder disabilities.  Accordingly, the 
Board thus finds that a remand for an examination and opinion 
is necessary in order to fairly address the merits of this 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Indiana Adjutant General's 
office and request that a search be 
conducted for all personnel and medical 
records pertaining to the Veteran during 
his service in the Indiana Army National 
Guard from December 1969 to July 1975, to 
include the period from April 1970 to June 
1970, when he was in basic training.  If 
more details are required to conduct the 
search, ask the Veteran to provide the 
necessary information.  The results of 
this request, whether successful or 
unsuccessful, should be documented in the 
claims file, and the Veteran should be 
informed of any negative results.

2.  After obtaining the necessary 
authorization from the Veteran, obtain the 
Veteran's records from Butler University 
regarding physical therapy services 
provided by Jim Morris for his shoulder 
conditions from 1970 to 1972.  All 
attempts to secure those records should be 
documented in the claims folder.

3.  Schedule the Veteran for a VA 
examination to ascertain the etiology of 
his right and left shoulder disabilities.  
The claims file must be reviewed by the 
examiner and the examination report should 
note that review.  The examiner should 
provide the rationale for all opinions 
provided.  The examiner should specifically 
opine as to the following:

Is it at least as likely as not (50 
percent probability or greater) that 
the Veteran's right and left 
shoulder disabilities are related to 
his active service?  In addition to 
the service medical records, the 
examiner should consider the 
Veteran's statements regarding his 
symptoms in service and his 
statements of continuous symptoms of 
shoulder problems after service.  
The examiner should reconcile the 
opinion with the July 2008 private 
medical opinion which relates the 
shoulder disabilities to service.  
If the Veteran's current shoulder 
problems are attributable to factors 
unrelated to his military service, 
the examiner should specifically so 
state.

4.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


